Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 04/21/2021.
Replacement sheets for Drawings are acknowledged.
Amendment of Claims 1, 2, 3 to 6, 8, 10, 11, 14, and 16 to 18.
Cancelation of Claim 7 is acknowledged.

Allowable Subject Matter
Claims 1 to 6 and 8 to 18 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed attachment unit for attaching a container element to a container body, said attachment unit comprising: a retaining device, adapted to retain said container body while said container element is being attached to said container body, an applicator for positioning said container element in said container body, the retaining device comprises at least one through-going second cavity with a second open area corresponding to that of the first open area, and the second cavity is adapted to receive a portion of the container body, the applicator is aligned with the second cavity, a transfer plate according to claim 1, the transfer plate is displaceable between a first position, in which the transfer plate is adapted to receive the container element in the first cavity, and a second position in which the first cavity is aligned with the second cavity of the retaining device, the transfer plate in the second position being located between said applicator and said second cavity of said retaining device, such that the container element is displaceable by means of said applicator from said first cavity in said transfer plate into said container body by moving through the first cavity and at least partly through said second cavity 
Several references on the record describe attachments unit for attaching a container element to a container body, In particular the reference Hagelqvist (US 2014/0215973) discloses one including similar retaining device, applicator, and a transfer plate displaceable between a first position, in which the transfer plate is adapted to receive the container element in the first cavity, and a second position in which the first cavity is aligned with the second cavity of the retaining device, the transfer plate in the second position being located between said applicator and said second cavity of said retaining device, such that the container element is displaceable by means of said applicator from said first cavity in said transfer plate into said container body by moving through the first cavity and at least partly through said second cavity of the retaining device; but Hagelqvist does not disclose the transfer plate of Claim 1, that is disclosed by Orange (US 2001/0052483) as discussed in the office action or by Naggert (US 3894379); but again, even though Orange and Naggert disclose a transfer plate with a “cover portion”, the cover portion does not cover the second open area when the transfer plate in the first position and there is no motivation to modify them in such a way. None of the references on the record disclose a cover portion like the one claimed and in general most of the transfer plates on the record do not include any kind of cover portion and are just pushers that adapt to the shape of the side of the lid.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731